ITEMID: 001-100718
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: KISELEV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Sverre Erik Jebens
TEXT: The applicant, Mr Yevgeniy Aleksandrovich Kiselev, is a Russian national who was born in 1974 and lives in Ivanovo. The Russian Government (“the Government”) are represented by Mr G. Matyushkin, Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant is a retired military serviceman. By the judgment of 18 September 2001, which became final on 1 October 2001, the Spassk-Dalniy Garrison Military Court awarded the applicant 38,261.20 Russian Roubles (RUB) against his military unit. On 26 September 2002 the judgment had been fully enforced.
On 3 September 2002 the Military Court of the Far East Military Circuit in the final instance dismissed the applicant's another pecuniary claim against the military unit.
On 27 March 2003 the Spassk-Dalniy Garrison Military Court ordered the respondent authority to pay the applicant RUB 6,434 in compensation for delayed execution of the judgment of 18 September 2001. The judgment was not appealed against and was enforced on an unspecified date.
